Citation Nr: 0126304	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  01-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for low back disability due 
to a lumbar laminectomy performed during a VA hospitalization 
in October 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from October 1951 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the RO 
that denied entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for low back disability 
due to a lumbar laminectomy performed during a VA 
hospitalization in October 1998.  The case is before the 
Board for appellate consideration at this time.  


REMAND

As an initial matter, it must be noted that the statutory 
criteria applicable to claims for benefits under the 
provisions of 38 U.S.C.A. § 1151, have undergone significant 
revision, which bears some explanatory discussion in this 
case.  With respect to claims filed prior to October 1, 1997, 
the governing statutory language was contained at 38 U.S.C.A. 
§ 1151 (West 1991), which provided that, if a veteran suffers 
an injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service connected.  Regulations implementing that statute, to 
1991, included that there needed to be evidence of VA 
negligence, or lack of proper skill, or an accident in the 
treatment, leading to the additional disability.  See 
38 C.F.R. § 3.358(c)(3) (1991).

Those provisions were invalidated by the United States Court 
of Appeals for Veterans Claims (Court) in the case of Gardner 
v. Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit in Gardner v. Brown 5 F.3d 1456 (Fed. Cir. 
(1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115, 515 S.Ct. 552 (1994).  

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court.  60 Fed. Reg. 14.222 (March 16, 1995).  
The interim rule was later adopted as a final rule.  61 Fed. 
Reg. 25, 787 (May 23, 1996) and codified at 38 C.F.R. 
§ 3.358(c) (1999).  

Subsequently, Congress took action to amend 38 U.S.C.A. 
§ 1151, effective for claims filed on and after October 1, 
1997.  This change has the effect of precluding compensation 
unless the proximate cause of the disability was negligence 
or other fault on the part of VA, or an event not reasonably 
foreseeable.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 
(Sept 26, 1996) (codified at 38 U.S.C.A. § 1151 (West Supp. 
1998)); See also VAOPGCPREC 40-97 (Dec. 31, 1997).  

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204 63 Fed Reg. 45004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored.  63 Fed. Reg. 1131 (Jan. 8, 1999).  At present, 
those claims for benefits under section 1151 filed on or 
after October 1, 1997, are governed by the current version of 
the statute, and by the existing regulation, to the extent 
that they do not conflict with the statute.  

Here the veteran's claim for benefits under section 1151, was 
filed in July 2000.  The RO subsequently denied the claim and 
the current appeal ensued.  Therefore, under the statute and 
the opinion of the General Counsel cited above, this claim 
must be decided under the current, post-October 1, 1997 
version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 
104-204.  

In pertinent part, section 1151, as amended, provides as 
follows:  

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability or 
a qualifying death of a veteran in the same manner as if 
such additional disability or death were service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability or qualifying 
death if the disability or death was not the result of the 
veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility, as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or death was-  

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or  

(B) an event not reasonably foreseeable...

38 U.S.C.A. § 1151 (West Supp. 2000).  

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment.  

The Court has held that the requirement for a claim under 
section 1151 are, paralleling those generally set forth for 
establishing other service connection claims, as follows: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as a result 
of hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of Title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or connection) between that 
asserted injury or disease and the current disability.  In 
addition, the Court has determined that an appellant's claim 
may also be established with respect to the continuity of 
symptomatology analysis under 38 C.F.R. § 3.303(b), if he or 
she submitted evidence of each of the following: (a) evidence 
that a condition was "noted" during his/her VA 
hospitalization or treatment; (b) evidence showing continuity 
of symptomatology following such hospitalization or treatment 
and (c) medical, or in certain circumstances, lay evidence of 
a nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet. App. 460, 464 (1999).  

In addition to the changes in the application of the 
provisions of 38 U.S.C.A. § 1151, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096-
2099 (2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp 2001)).

The veteran and his representative contend, essentially, that 
his low back disability was worsened by a laminectomy 
performed at a VA medical center in October 1998 that 
resulted in increased low back pain, numbness in both legs 
and numbness in the groin area.  

VA clinical records currently associated with the claims 
folder reveal that the veteran was seen as an outpatient in 
early July 1998 with complaints of low back pain and 
associated numbness in the legs and groin.  After a physical 
evaluation, the attending physician noted that, while his 
symptoms were not classic, they were most likely due to 
spinal stenosis.  It was said that surgery may be necessary 
to alleviate his symptoms.  When seen early in August 1998 
the veteran said that he had had bilateral leg numbness and 
numbness in the groin area for the previous three years.  
These symptoms were present at rest, but exacerbated by 
walking.  An MRI scan was said to show lumbar stenosis from 
L1 to L5 that was moderate at L2-3 and severe from L3 to L5.  

The veteran was admitted to the University Drive VA Medical 
Center in Pittsburgh, Pennsylvania in October 1998 and 
underwent a laminectomy at L1, L2, L3, and L4 for the 
correction of lumbar stenosis on October 27, 1998.  According 
to a copy of the operation report, the veteran tolerated this 
procedure well and there were no complications.  

When seen by the VA as an outpatient in early November 1998 
for the removal of his sutures, the veteran's incision was 
described as well healed and there was no redness, swelling, 
or discharge from the incision.  At that time he was noted to 
complain of leg cramping during the night.  A progress note 
dated in March 1999 indicated that the veteran had been 
complaining of postoperative symptoms of low back pain, 
numbness in both buttocks and left leg numbness.  There was 
concern that the veteran's initial symptoms were not due to 
lumbar stenosis, but rather to another disease process such 
as peripheral neuropathy.  During further treatment in mid 
April 1999 it was reported that electromyography and nerve 
conduction studies showed mild motor, primarily axonal 
peripheral neuropathy and chronic changes in the left L5-S1 
distribution on the left.  There was said to be no acute 
lumbosacral radiculopathy on the left.  It was believed 
likely that the veteran had failed back syndrome.  

Privately performed electromyographic and nerve conduction 
studies of July 2000 were interpreted as abnormal and 
indicative of acute ongoing lumbar radiculopathy within 
axonal focus with numerous denervation potentials

In early August 2000 the veteran underwent a caudal epidural 
nerve block for the treatment of diagnosed spinal stenosis, 
status post laminectomy between L1 and L4, and degenerative 
disc disease and degenerative joint disease.  Late in August 
2000 it was reported that the veteran had good relief from 
his back symptoms for a couple of days, but the pain returned 
thereafter.  He complained of lower back pain radiating into 
the left leg and into the toes on the right.  He also 
reported occasional numbness in the buttocks that radiated 
into the lower extremities, especially on the left.  A lumbar 
epidural nerve block was performed.  In late September 2000 
it was reported that the veteran had experienced about a 20 
percent improvement in his symptoms following the previous 
procedure.  The veteran again underwent a lumbar epidural 
nerve block.  

After an official VA orthopedic examination conducted in late 
November 2000, it was said that the veteran's spinal stenosis 
would have occurred as a result of the normal aging process.  
However, the examining physician also opined that " The 
previous surgery that he had undergone with multiple 
laminectomies at the levels L1 through L4 may have 
contributed to a worsening of this process, though, by 
increasing the underlying movement at the motion segments, 
thus, an underlying condition that is related to the aging 
process cannot be ruled out to have been increased by 
previous surgical intervention through one of the physicians 
of the VA hospital system".  A questionable pars fracture 
was noted at the L5 level that was said to warrant further 
evaluation through bone scan or CT scan since, if present, 
such could be causing some of the underlying low back pain.  

Following a complete review of the claims folder, the Board 
finds that further development is warranted in this case to 
comply with the provisions of the Veterans Claims Assistance 
Act of 2000.  

First, the appellant should be notified of what evidence is 
necessary in order to establish entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for his 
low back disorder with numbness of both legs and numbness in 
the groin.  Specifically, competent medical evidence should 
be submitted showing that the veteran's low back disability 
and associated numbness in the legs and groin was either 
caused or worsened by the laminectomies to the lumbar spine 
performed in late October 1998.  Any incidence of negligence 
or lack of proper skill should also be asserted and 
supported.

Second, the Board notes that the available clinical record of 
the VA hospitalization during which the October 1998 
laminectomies were performed is obviously not complete.  The 
only documentation of this hospitalization that is currently 
of record consists of a computer generated copy of the 
operation report of the low back surgery performed on October 
27, 1998 and computer generated copies of two short nursing 
notes generated on the day of the veteran's back surgery and 
on the following day.  In addition the Board notes that the 
complete record of all follow-up VA outpatient care 
subsequent to the veteran's October 1998 low back surgery is 
not currently in the claims folder.  It is noted in this 
regard that in cases involving claims for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151, 
the complete available record of treatment and/or 
hospitalization upon which the claim is based is essential 
for adequate adjudication of the issue.  It is therefore 
apparent that all relevant clinical documents, especially the 
complete hospitalization records for the veteran's October 
1998 hospitalization at the VA Medical Center on University 
Drive in Pittsburgh, Pennsylvania, as well as all clinical 
records of subsequent outpatient care for the veteran's 
status post low back disability should be obtained prior to 
further appellate review of this case.  

Thirdly, the veteran should be requested to provide any 
additional information concerning any pertinent private 
treatment or VA treatment that he may have received in recent 
years for his low back disability with numbness in the legs 
and groin.

Also, review of the current record and the report of the VA 
examination conducted in November 2000 and discussed above 
raises the questions of whether the veteran sustained 
additional low back disability as a result of the VA lumbar 
laminectomies performed in late October 1998.  In the Board's 
opinion moreover, the current record, in particular the 
comments of the physician who conducted the November 2000 
examination, also raise the possibility of negligence on the 
part of the VA during the October 1998 surgery which resulted 
in a pars fracture at L5.  Resolving these questions will 
require a further VA examination of the veteran's low back 
disability to determine the etiology of all disability 
affecting the veteran's low back, legs, and groin.  

In view of the foregoing, this case is REMANDED to the RO for 
the following development.  


1. The RO must review the claims file and 
ensure that all notification and the 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 are completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 
Sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.  The new 
regulations should also be considered.  
See 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326).  
In this regard, the RO should contact 
the veteran and inform him of the 
types of documentation that can serve 
as evidence in regard to this claim.  

2. The RO should then obtain the complete 
original clinical records documenting 
all the veteran's outpatient treatment 
for low back disability from 1998 to 
the present.  The RO should also 
obtain the complete clinical record of 
the veteran's hospitalization at the 
University Drive VA Medical Center 
during which he underwent lumbar 
surgery in October 1998.  All records 
obtained should be associated with the 
claims folder.  This should include 
any hospital summary, nurses' notes, 
doctors' orders, and any other studies 
that were done.  Any unsuccessful 
attempts to procure these records 
should be documented.

3. The RO should contact the veteran and 
ask him to provide the names, 
addresses, and approximate dates of 
treatment of any other health care 
providers, VA and non-VA who have 
treated him for low back disability at 
any time.  If and when the veteran 
responds and provides any necessary 
authorizations, the RO should contact 
the named health care providers and 
ask them to provide copies of all 
clinical records documenting such 
treatment that are not already of 
record.  All records obtained should 
be associated with the claims file.  
Any unsuccessful attempts to procure 
these records should be documented.  

4. Then, the veteran should be afforded a 
VA orthopedic examination by a 
physician to determine the etiology of 
his low back disability, numbness in 
the legs and numbness in the groin.  
All appropriate special studies, 
especially a CT scan to ascertain 
whether there is a pars fracture at 
the level of L5, should be conducted 
and all pertinent clinical findings 
should be reported in detail.  The 
claims folder must be made available 
to the examining physician so that 
he/she may review the clinical record 
in detail.  The examiner should state 
that he has reviewed the claims folder 
in his examination report.  At the 
conclusion of the examination, and 
after a careful review of the claims 
folder, the examiner should express a 
medical opinion, with complete 
rationale in regard to the following 
questions: (a) are the veteran's 
current low back symptoms, including 
pain, numbness in the extremities, and 
numbness in the groin to any degree 
attributable to the lumbar 
laminectomies performed at the VA 
Medical Center on University Drive in 
Pittsburgh, Pennsylvania, and if so; 
(b) was the VA performed lumbar 
laminectomies in October 1998 properly 
undertaken based on the 
contemporaneous clinical findings; (c) 
was the October 1998 lumbar 
laminectomy properly performed, and in 
particular, did the veteran sustain a 
pars fracture at L5 in the course of, 
or as a result of this surgery and, if 
so, did this event demonstrate an 
improper or negligent performance of 
the surgical procedure; (d) with 
respect to the veteran's post 
operative care following the October 
1998 low back surgery, was the VA care 
received by the veteran that which he 
should have received from a reasonably 
prudent physician(s) under the same or 
similar circumstances.  

5. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
taken.  

6. When all requested development has 
been completed to the extent feasible, 
the RO should review any additional 
evidence and readjudicate the 
veteran's claims for entitlement to 
compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for 
low back disability due to a lumbar 
laminectomy performed during a VA 
hospitalization in October 1998.  If 
the benefit sought is not granted, the 
case should be returned to the Board 
for further appellate consideration, 
after compliance with appropriate 
appellate procedures, including 
issuance of a supplemental statement 
of the case.  

No action by the appellant is required until he receives 
further notice.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with 
the provisions of the VCAA.  By this remand, the Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


